177 Ga. App. 531 (1986)
339 S.E.2d 793
HARDEN
v.
THE STATE.
71700.
Court of Appeals of Georgia.
Decided January 22, 1986.
Eric N. Welch, for appellant.
Louise T. Norwood, Solicitor, W. Kenneth London, for appellee.
BANKE, Chief Judge.
In September of 1980, the appellant pled guilty in the "City Court of Atlanta" to the misdemeanor offense of driving under the influence of alcohol. In January of 1985, he moved that the conviction and sentence be vacated and set aside, submitting, in support of the motion, his affidavit to the effect that he is illiterate, that he did not have a lawyer when he pled guilty, and that he did not understand what the judge said to him. This appeal is from the denial of that motion. Held:
The appellant's motion was properly denied, the trial court's jurisdiction to entertain a motion to withdraw the guilty plea having ended after the term of court in which the judgment of conviction was rendered. "[T]he only prescribed means for the appellant in this case to challenge the validity of his guilty plea on the ground alleged was through habeas corpus proceedings." Conlogue v. State, 243 Ga. 141, 144 (253 SE2d 168) (1979). See also Grant v. State, 159 Ga. App. 2 (282 SE2d 668) (1981).
Judgment affirmed. Birdsong, P. J., and Sognier, J., concur.